                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                       )          CASE NO.8:13CR375
                                                )
                       Plaintiff,               )
                                                )          ORDER RELEASING
v.                                              )          DEFENDANT FROM CUSTODY
                                                )
TRACY JOHNSON,                                  )
                                                )
                       Defendant.               )

       This matter is before the Court from the proceedings held on June 26, 2019, before the

Honorable Senior Judge Joseph F. Bataillon.

       On Consideration, the Court hereby ORDERS: that the Defendant shall be released from

the U.S. Marshal’s custody on Wednesday, July 10, 2019, no later than 9 a.m. Defendant will be

released to the staff of the Federal Public Defender or an alternate person that has been approved

by Probation Officer Kala Hayden. Defendant will be released from the Roman L. Hruska

Federal Courthouse, U.S. Marshal Office and is ordered to go directly to NOVA Treatment

Community at 8502 Morman Bridge Road, Omaha, NE 68152, to reside there and participate in

the residential treatment program until successful discharge from the program.

       In addition, the Defendant remains subject to all of the previously ordered conditions of

his supervised release. Further, the Court orders that if the Defendant fails to remain at the

NOVA Treatment Community and obey all the rules of said program, the Court shall be notified

immediately so that a warrant may issue.

                  2nd day of July, 2019.
       DATED this ____
    BY THE COURT:


    _______________________________
    United States Senior District Judge
    Honorable Joseph F. Bataillon




2
